                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

    SCOTT A. MEDFORD,

                   Plaintiff,

           v.                                               Case No. 17-cv-1012-JPG-DGW

    C/O FITZ, ARAMARK FOOD SERVICES,
    JOHN DOE 1 (Laundry Worker), and JOHN
    DOE 2 (Maintenance Worker),

                   Defendants.

                                  MEMORANDUM AND ORDER

         This matter comes before the Court on the Report and Recommendation (“Report”) (Doc.

30) of Magistrate Judge Donald G. Wilkerson. After holding a hearing on October 9, 2018,

Magistrate Judge Wilkerson recommended that the Court grant defendant Timothy Fisk’s1

motion for summary judgment based on plaintiff Scott A. Medford’s failure to exhaust

administrative remedies (Doc. 23). Medford has objected to the Report (Doc. 31), and Fisk has

responded to that objection (Doc. 32).

         The Court may accept, reject or modify, in whole or in part, the findings or

recommendations of the magistrate judge in a report and recommendation. Fed. R. Civ. P.

72(b)(3). The Court must review de novo the portions of the report to which objections are

made. Id. “If no objection or only partial objection is made, the district court judge reviews

those unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th

Cir. 1999). The Court reviews the Report de novo.

         Medford, a detainee at the St. Clair County Jail (“Jail”) at all relevant times, filed this

lawsuit complaining of the conditions of his confinement, specifically, “for mold and peeling


1
    Fisk was incorrectly named in the First Amended Complaint as Fitz.
paint in the showers, on the walls, and near the ventilation systems, leaking water from the

ceilings, showers and sinks without hot water, one set of clothes, and no emergency buttons in

the cells at the Jail.” (Doc. 10). Fisk, the only remaining defendant in this case, asserts that

Medford failed to exhaust his administrative remedies before filing suit. He presented evidence

that the Jail has no record of receiving any “Captain’s complaint” or grievance, two steps in the

Jail’s admittedly confusing grievance process, from Medford during his period of detention.

         At the hearing, Medford stated that he filed Captain’s complaints but received no

response. Magistrate Judge Wilkerson found Medford not to be credible. Relying in part on

Medford’s demeanor while testifying, Magistrate Judge Wilkerson found his testimony

confusing, lacking in detail, uncorroborated by other evidence, contradictory, and inconsistent

with other evidence. He concluded that Medford completed Captain’s requests2 but did not

submit them to the Jail, instead saving the original and the carbon copy for himself and for the

Court.

         Magistrate Judge Wilkerson concluded that Medford had not exhausted his administrative

remedies as required by 42 U.S.C. § 1997e(a) because (1) he had not submitted any Captain’s

request to the jail, (2) the Captain’s requests Medford claims to have submitted do not describe

the offending conditions of confinement at issue in this case in the detail required by the Jail’s

rules, and (3) that the Captain’s requests that describe some offending conditions of confinement

were written on April 26 and 30, 2017, after Medford added this claim to the case from which

this case was severed (April 12, 2017).

         Medford objects, stating that he was confused at the hearing, that he had submitted



2
 A “Captain’s request” is the same thing as a “Captain’s complaint” and is written on a form
entitled “Complaint Form.” See, e.g., Compl. Exs. (Doc. 2, pp. 11-19).
                                                2
grievances before he first pled this claim, and that the grievance procedure was unavailable

because it was unclear. Some of his statements in his objection conflict with his statements at

the hearing in response to Magistrate Judge Wilkerson thorough, careful and patient questioning

(e.g., when he started making handwritten copies of his Captain’s requests, whether he had filed

more Captain’s requests than are contained in the Court’s file).

       The Court has reviewed the transcript of Magistrate Judge Wilkerson’s October 9, 2018,

hearing and finds that nothing Medford says in his objection causes the Court to reject

Magistrate Judge Wilkerson’s well-informed determination of Medford’s credibility. Thus, the

Court accepts Magistrate Judge Wilkerson’s finding that Medford did not submit any written

complaint of any sort, whether it be a Captain’s Complaint or grievance, to the Jail.

       The Court has sympathy with Medford that the Jail’s grievance procedure is extremely

confusing. The Jail’s grievance procedure clearly required him to file either a Captain’s request

(“A Captain’s request must be submitted prior to the grievance procedure.” Detainee Rules &

Regs. 9) or a bona fide grievance (“Step 1. A grieving detainee shall within 24 hrs. after he/she

learns of circumstances or conditions which prompted the grievance, submit the grievance to the

shift supervisor.” Id.), or both (Doc. 23-2). Medford did neither of these things. Had

Medford submitted any document whatsoever to the jail the Court would have been inclined to

excuse him if he had filed the wrong kind of document. However, he filed nothing at all.

       The Court has further considered de novo Magistrate Judge Wilkerson’s second and third

reasons for recommending dismissal for failure to exhaust administrative remedies. It agrees

with Magistrate Judge Wilkerson for the reasons stated in the Report.

       For the foregoing reasons, the Court:

   •   ADOPTS the Report in its entirety (Doc. 30);

                                                 3
  •   OVERRULES Medford’s objections (Doc. 31);

  •   GRANTS Fisk’s motion for summary judgment based on the failure to exhaust
      administrative remedies (Doc. 23); and

  •   DIRECTS the Clerk of Court to enter judgment accordingly.

IT IS SO ORDERED.
DATED: December 20, 2018

                                        s/ J. Phil Gilbert
                                        J. PHIL GILBERT
                                        DISTRICT JUDGE




                                           4
